ORDER

Archie Sledge, Jr., through counsel, appeals a district court judgment that affirmed the Commissioner’s denial of social security benefits. The Commissioner expressly waived oral argument in this appeal, and Sledge has been deemed to have waived oral argument by his silence on the matter. Upon consideration, we unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
In 1996, Sledge fell down a flight of stairs and injured his back. On January 22, 1997, a disk was removed from his spine. According to Sledge, he continued to suffer severe back pain. He sought social security benefits in early 1997, claiming that he was disabled due to back problems, a sleeping disorder, and a nervous condition. The Commissioner denied benefits at all stages of review.
Sledge then sought review in the federal district court. The magistrate judge recommended that the district court affirm the Commissioner’s decision. At the closing of the magistrate judge’s report, Sledge was cautioned that he was required to submit timely objections to the report or that his right to appeal would be waived. Nearly two months later, with no objections registered, the district court adopted the findings and the recommendation of the magistrate judge.
In his timely appeal, Sledge does not address his failure to object to the magistrate judge’s report.
A litigant is required to file specific and timely objections to a magistrate judge’s report and recommendation, pursuant to 28 U.S.C. § 636(b)(1)(C), in order to preserve the right to appeal a subsequent order of the district court adopting that report. Thomas v. Arn, 474 U.S. 140,155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981). Although a waiver may be excused under exceptional circumstances in the interest of justice, Thomas, 474 U.S. at 155 & n. 15, no exceptional circumstances have been cited in this appeal.
Accordingly, we AFFIRM the district court’s judgment.